DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "said another wireless communication system" in line 2.  There is insufficient antecedent basis for this limitation in the claim or the parent claim and thus makes the claim vague and indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


     Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Demay et al (US 2016/0336984).
For claim 1, Demay discloses a wireless communication system (see at least Fig.2; Bluetooth (BT) system 234) comprising: a control circuit (see at least Fig.2; at least BT module 234), arranged to obtain indicator information (see at least [0026]; obtaining real-time indication of active WLAN transmission (transmission and/or transmission power level indicator(s)) from WLAN system) from another wireless communication system (see at least Fig.2; WLAN system), identify a transmitter (TX) and receiver (RX) packet delivery scenario as one of a packet overlapping scenario and a packet non-overlapping scenario according to the indicator information (see at least [0019]- [0020] and/or [0026]; determining that WLAN transmitter (TX) is transmitting when/while (at least overlapping scenario and use of high-linearity gain) the BT receiver (RX) is receiving according to at least the transmission/power indicator(s)), and generate RX gain control information in response to the TX and RX packet delivery scenario (see at least [0019] and/or [0026]; generating RX gain such as high-linearity gain in response to the overlap scenario); and an RX circuit (see at least Fig.2; at least BT modem 234), arranged to refer to the RX gain control information to set an RX gain used for receiving data (see at least [0019] and/or [0026]; selecting and using high-linearity gain to receive data based on the overlap scenario). 

For claim 3, Demay further discloses wherein the RX circuit employs the RX gain with a first gain value for receiving data during a first period, and employs the RX gain with the second gain value for receiving data during a second period (see at least [0019] and [0035]; use of standard gain (first value) for receiving data during normal scenario (first period) and use of high-linearity gain (second value) for receiving data during overlap scenario (second period)), where the second gain value is smaller than the first gain value (see at least [0019]; high-linearity gain (second gain value) start at a lower maximum gain setting (smaller) than the standard gain (first gain value)); and the TX and RX packet delivery scenario indicates that the second period overlaps a duration in which said another wireless communication system transmits data (see at least [0019] and/or [0026]; selecting and using high-linearity gain to receive data based on the overlap scenario (second period)).
For claim 4, Demay further discloses wherein the control circuit obtains the indicator information before a start time of the duration (see at least [0026]; obtaining real-time indication of active WLAN transmission to avoid interference (before the start time of duration)).
For claim 8, Demay further discloses wherein the wireless communication system is a Long-Term Evolution (LTE) system, a New Radio (NR) system, a Wireless Fidelity (WiFi) system, a ZigBee system, or a Bluetooth (BT) system (see at least Fig.2; Bluetooth (BT) system).
s 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilhelmsson (US 2010/0197235).
For claim 9, Wilhelmsson discloses a wireless communication system (see at least Fig.5; second system 505) comprising: a control circuit, arranged to identify a transmitter (TX) and receiver (RX) packet delivery scenario as one of a packet overlapping scenario and a packet non-overlapping scenario (see at least Fig.5; controller 509 and exchanging at least TX/RX and power level signals with the controller and wherein at least [0064]; enabling the simultaneous operation (at least overlapping scenarios) and/or [0067]; no interference (non-overlapping) and/or [0071]; whether the interference is not acceptable (overlapping)), and determine TX power control information in response to the TX and RX packet delivery scenario (see at least [0067] and/or [0071]-[0072]; determining TX power (at least control signal from controller in Fig.5) based on the interference (TX/RX scenario (overlapping or non-overlapping))); and a TX circuit (see at least Fig.5; second transceiver 507), arranged to refer to the TX power control information to set TX power used for transmitting data (see at least [0071]-[0072]; referring to the control signal (mitigation request) to at least set the TX output power to a less (reducing) output power to transmit data when interference is not acceptable).
For claim 10, Wilhelmsson further discloses wherein the wireless communication system and said another wireless communication system coexist in a same electronic device (see at least Fig.5; UE).
For claim 11, Wilhelmsson further discloses wherein the control circuit obtains indicator information from another wireless communication system, and identifies the TX 
For claim 12, Wilhelmsson further discloses wherein the control circuit is further arranged to generate and output another indicator information to said another wireless communication system before a start time of the duration (see at least [0067]; the interfering system can at least signal (indicator) the fact that is transmitting/receiving at least at what power levels which can be sufficient to know the interference exists 
For claim 13, Wilhelmsson further discloses wherein said another indicator information comprises at least the TX power (see at least Fig.5; wherein at least the control signal is outputted from the controller 509 to at least the other/first system 501 that comprises TX power in the case of the first/other system is transmitting and at least the interference exists).
For claim 14, Wilhelmsson further discloses wherein the wireless communication system is a Long-Term Evolution (LTE) system, a New Radio (NR) system, a Wireless Fidelity (WiFi) system, a ZigBee system, or a Bluetooth (BT) system (see at least [0072]; BT or LTE).
4.        Claims 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0205467).
For claim 20, Lee discloses a wireless communication system comprising: a wireless communication circuit (see at least Fig.2), comprising an adjustable filter circuit (see at least Fig.2; at least filter modules 5); and a control circuit, arranged to configure the adjustable filter circuit (see at least abstract and/or [0012]; control module to control the filter module(s)) to have a first filter response when a first channel employed by the wireless communication circuit of the wireless communication system and a second channel employed by another wireless communication system have a first channel arrangement (see at least Fig.2: module 5: BPF 1009 and/or [0016] lines 8-16; filter interference (first filter response) from adjacent systems (first channel arrangement) when for example LTE (wireless system) and WIFI (another wireless system) are 
For claim 21, Lee further discloses wherein the wireless communication system and said another wireless communication system coexist in a same electronic device (see at least [0016]; when for example LTE (wireless system) and WIFI (another wireless system) are coexisting in same device).
For claim 22, Lee further discloses wherein the wireless communication system is a Long-Term Evolution (LTE) system, a New Radio (NR) system, a Wireless Fidelity (WiFi) system, a ZigBee system, or a Bluetooth (BT) system (see at least [0016]; LTE or WIFI).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demay in 
view of Wilhelmsson (US 2010/0197235).
For claim 7, Demay discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control circuit is further arranged to generate and output another indicator information to said another wireless communication system in response to the TX and RX packet delivery scenario, where said another indicator information indicates that the RX circuit is receiving data, and comprises TX power control information.  However, Wilhelmsson discloses the control circuit is further arranged to generate and output another indicator information to said another wireless communication system in response to the TX and RX packet delivery scenario (see at least Fig.5 and/or [0064]; first/second system (control circuit) generating/outputting indicator(s) information (at least TX/RX) to said another system (coexistence controller 509) to enable simultaneous (overlap) operations)), where said another indicator information indicates that the RX circuit is receiving data (see at least Fig.5; at least RX), and comprises TX power control information (see at least Fig.5; power level).  .
     Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Demay 
in view of Oksman (US 11,101,844).
For claim 5, Demay further discloses wherein the indicator information comprises a transmitter (TX) power level (see at least [0026]; TX power level indicator), and the control circuit comprises: a lookup table, arranged to search for the TX power level, wherein the lookup table records a plurality of pre-defined TX power levels (see at least [0035]; storage of TX power levels (table)); and a processing circuit, arranged to generate the RX gain control information in response to the TX power level (see at least [0035]; generating/using RX gain in response to the TX power level).  Demay discloses all the claimed subject matter with the exception of explicitly disclosing the use of signal-to-noise ratio (SNR) degradation level and associating/mapping the SNR(s) with the respective TX power level.  However, Oksman discloses measuring SNR values for each respective transmit power level (see at least claim 13) and associating/mapping each SNR value with the respective transmit power value (see at least claim 14).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Oksman into the method/apparatus of Demay to associate and map SNR values to a respective TX power level value and use of SNR to generate the RX gain instead of TX power level for the purpose of at 
For claim 6, Demay further discloses wherein the control circuit comprises: an estimation circuit, wherein before a start time of the duration, the estimation circuit is arranged to store for the TX power level (see at least [0035]; storage of TX power levels (table)); and a processing circuit, arranged to generate the RX gain control information in response to the TX power level (see at least [0035]; generating/using RX gain in response to the TX power level).  Demay discloses all the claimed subject matter with the exception of explicitly disclosing estimating a signal-to-noise ratio (SNR) degradation level and associating/mapping the SNR(s) with the respective TX power level.  However, Oksman discloses measuring/estimating SNR values for each respective transmit power level in a real-time manner (see at least claim 13) and associating/mapping each SNR value with the respective transmit power value (see at least claim 14).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Oksman into the method/apparatus of Demay to associate and map SNR values to a respective TX power level and use of SNR to generate the RX gain instead of TX power level for the purpose of at least easy mapping and/or classifying RX gain based on the SNR instead of TX power level since SNR is directed to received (RX) signal(s) and is an indicator of the sensitivity performance of the receiver (RX).
     Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Demay in view of Zakrzewski (US 2013/0215850).


For claim 17, Zakrzewski further discloses wherein the control circuit generates a checking result by determining if a data amount of the transmission data units aggregated in the buffer device reaches a predetermined threshold, and refers to the checking result for determining whether to instruct the TX circuit to transmit the transmission data units (see at least [0004] and/or [0007]; accumulating data in the buffer until the amount of data reaches a predetermined threshold that will trigger (checking result) the forwarding of accumulated data to the transmitter for transmission).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zakrzewski into the method/apparatus of Demay for the purpose of at least delaying transmission of buffered data until the amount of buffered data reaches a predetermined threshold to trigger the transmission of data in a continuous manner instead of a plurality of discontinuous small quantities of data in order to at least efficiently use radio resources.
For claim 18, Zakrzewski further discloses wherein the control circuit generates a checking result by determining if a transmission duration of the transmission data units aggregated in the buffer device reaches a predetermined threshold, and refers to the checking result for determining whether to instruct the TX circuit to transmit the transmission data units (see at least [0008]-[0009]; determining if storage time period/duration (transmission duration) of the transmission data aggregated in the buffer reaches a predetermined threshold (maximum period of time) and triggering (checking 
For claim 19, Demay further discloses wherein the wireless communication system is a Long-Term Evolution (LTE) system, a New Radio (NR) system, a Wireless Fidelity (WiFi) system, a ZigBee system, or a Bluetooth (BT) system (see at least Fig.2; WLAN system or Bluetooth (BT) system).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467